Title: General Orders, 16 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 16th 1777
Williamsburgh.Wilmington. Windsor.


The General Court Martial, held the 13th Instant, having reconsidered their proceedings of the 3rd and being still of their former opinion for acquitting Lieut: Myers of the German Battalion—The General directs that he be acquitted, and released from arrest.
The commanding officer nearest any hospital is to furnish a prudent good officer, to assist in the government of it, so far as it relates to keeping the convalescent soldiers in order; having proper guards, and the like; and to see that justice is done to the sick, reporting any neglect, or abuses they may observe, first to the chief director of the hospital, and then, if not remedied, to the commanding officer of the post from which he was sent, who, if he thinks the representation just, is to communicate them to the Commander in Chief.
The army not to omit exercising every day, as heretofore practiced—A thing so essential is never to be neglected, unless in such circumstances as render it impossible.
All parties whatsoever, from thirty upwards, marching under arms, to march by sub or grand divisions, unless where the nature of the ground, or any particular disposition, makes a different mode necessary—The officers to be very attentive, that their men keep their ranks always dressed, and use their feet in concert, which are equally conducive to the order, beauty, strength and expedition of a marching body.
For the sake of regularity, ’till a more eligible mode shall be pointed out—officers are to salute in the following manner only. For a standing salute, they are to order their fusees, and take off their hats gracefully, bringing the arm down close to the left side, until the person saluted passes. For a marching salute, they are to trail their fusees, and take off their hats as in the foregoing—In both cases, ’tis supposed they have their fusees rested on their left arms; from which they perform the order or trail, the first in three, and the last in two motions; and afterwards

return their fusees, to the same position—In the order, they hold out their fusees, in a line with themselves, with an easy extended arm.
All regimental pay-Masters are ordered immediately to join their respective corps, or they may depend on being punished and displaced—No excuse, but sickness, and that properly certified, will be admitted for eluding this order.
No regimental pay-Master in future to absent himself from Camp on any pretence whatever, without leave of the Commander in Chief.
